                                   Case 17-64177-pmb               Doc 77        Filed 01/31/20 Entered 01/31/20 13:32:06                          Desc
                                                                                      Page 1 of 17
                                                                                   FORM 1                                                                                              Page: 1
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                ASSET CASES
Case Number:   17-64177 PMB                                                                                 Trustee:                        NEIL C GORDON, TRUSTEE
Case Name:     MICHAEL F. ANTONELLI                                                                         Filed (f) or Converted (c):     08/11/17 (f)
               NOREEN A ANTONELLI                                                                            D 0HHWLQJ'DWH           09/19/17
Period Ending: 12/31/19                                                                                     Claims Bar Date:                12/26/17

                                       1                                     2                             3                          4                   5                        6
                                                                                                  Estimated Net Value                                                         Asset Fully
                                                                          Petition/          (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                               Asset Description                        Unscheduled             Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
Ref #               (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

 1      3020 LANCASTER SQ ROSWELL GA 30076-1370 FULTON                      1,500,000.00                               0.00                               1,100,000.00            FA

 2      2001 LEXUS IS 300 MILEAGE: 124250                                         3,597.00                             0.00          OA                             0.00          FA

 3      MCGUIRE GLASS KITCHEN TABLE                                                995.00                            395.00          OA                             0.00          FA

 4      DR TABLE AND CHAIRS                                                       1,000.00                        1,000.00           OA                             0.00          FA

 5      1,500.00                                                                  1,500.00                             0.00          OA                             0.00          FA

 6      BUREAU (BAKER)                                                            1,000.00                           400.00                                     400.00            FA

 7      2 PAINTED BUREAUS                                                         1,000.00                        1,000.00           OA                             0.00          FA

 8      HIGH DRESSER (BAKER)                                                      1,200.00                           900.00                                     600.00            FA

 9      CRYSTAL                                                                   3,000.00                        3,000.00           OA                             0.00          FA

 10     SILVERWARE                                                                1,000.00                        1,000.00           OA                             0.00          FA

 11     PAIR OF NIGHTSTANDS                                                       Unknown                              0.00          OA                             0.00          FA

 12     VERSACE PLATES AND CUPS                                                    200.00                              0.00          OA                             0.00          FA

 13     BELVEDERE CHINA                                                            600.00                            600.00          OA                             0.00          FA

 14     LIMOGE PLATES                                                              300.00                            300.00          OA                             0.00          FA

 15     DERUTA POTTERY                                                             300.00                            150.00          OA                             0.00          FA

 16     BELLEEK CHINA                                                              720.00                            720.00          OA                             0.00          FA

 17     WEDGEWOOD CHINA                                                            200.00                            150.00                                     100.00            FA

 18     DR BUFFET                                                                  500.00                            500.00                                     500.00            FA

 19     MCGUIRE CHAIRS(X4)                                                         400.00                            200.00          OA                             0.00          FA

 20     WASHER/DRYER                                                               100.00                            100.00          OA                             0.00          FA

 21     ASSORTED CHRISTMAS DECORATIONS/ORNAMENTS                                  Unknown                              0.00          OA                             5.00          FA
                                 Case 17-64177-pmb               Doc 77        Filed 01/31/20 Entered 01/31/20 13:32:06                           Desc
                                                                                    Page 2 of 17
                                                                                 FORM 1                                                                                               Page: 2
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                              ASSET CASES
Case Number:   17-64177 PMB                                                                                Trustee:                        NEIL C GORDON, TRUSTEE
Case Name:     MICHAEL F. ANTONELLI                                                                        Filed (f) or Converted (c):     08/11/17 (f)
               NOREEN A ANTONELLI                                                                           D 0HHWLQJ'DWH           09/19/17
Period Ending: 12/31/19                                                                                    Claims Bar Date:                12/26/17

                                     1                                     2                              3                          4                   5                        6
                                                                                                 Estimated Net Value                                                         Asset Fully
                                                                        Petition/           (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                             Asset Description                        Unscheduled              Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
Ref #             (Scheduled And Unscheduled (u) Property)               Values                    and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

 22     WOODEN DESK (BASEMENT)                                                   100.00                             100.00          OA                             0.00          FA

 23     BASEMENT RECLINER                                                        100.00                              50.00          OA                             0.00          FA

 24     ARMOIRE                                                                  125.00                             125.00          OA                             0.00          FA

 25     PINE TRAVEL CHEST                                                           50.00                            25.00          OA                             0.00          FA

 26     SECRETARY DESK (LIBRARY)                                                 200.00                               0.00          OA                             0.00          FA

 27     LIBRARY TABLE                                                            100.00                              50.00          OA                             0.00          FA

 28     ASSORTED LIVING ROOM FURNITURE(TABLE, LAMP,                             Unknown                               0.00          OA                             0.00          FA
        COFFEE TABLE)
 29     ASSORTED BEDROOM FURNISHINGS (CHAIRS, OTTOMAN,                          Unknown                               0.00                                     195.00            FA
        END TABLE, ETC.)
 30     ASSORTED FAMILY ROOM FURNISHINGS (CHAIRS,                               Unknown                               0.00                                     800.00            FA
        COUCHES, COFFEE TABLE, ETC.)
 31     2ND KING BED FRAME AND MATTRESS                                          100.00                             100.00          OA                             0.00          FA

 32     QUEEN BED FRAME AND MATTRESS                                             100.00                              50.00          OA                             0.00          FA

 33     VICTORIAN TABLE                                                             25.00                            25.00          OA                             0.00          FA

 34     4 POSTER QUEEN BED FRAME AND MATTRESS                                    250.00                               0.00          OA                             0.00          FA

 35     ASSORTED FURNITURE IN 4TH BEDROOM (OLD END                              Unknown                               0.00          OA                             0.00          FA
        TABLE, OLD BUREAU, TABLE)
 36     ASSORTED KITCHEN APPLIANCES AND UTENSILS                                Unknown                               0.00          OA                             0.00          FA

 37     ASSORTED FURNITURE IN 5TH BEDROOM (PEDESTAL                             Unknown                               0.00          OA                             0.00          FA
        TABLE, SECRETARY DESK, CHAIR)
 38     PERSIAN RUG (LIBRARY)                                                   Unknown                               0.00          OA                             0.00          FA

 39     2 BEIGE RUGS                                                            Unknown                               0.00          OA                             0.00          FA

 40     COROMANDEL SCREEN                                                       Unknown                               0.00          OA                             0.00          FA

 41     COROMANDEL PANEL                                                        Unknown                               0.00          OA                             0.00          FA
                                    Case 17-64177-pmb               Doc 77        Filed 01/31/20 Entered 01/31/20 13:32:06                           Desc
                                                                                       Page 3 of 17
                                                                                    FORM 1                                                                                               Page: 3
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
Case Number:   17-64177 PMB                                                                                   Trustee:                        NEIL C GORDON, TRUSTEE
Case Name:     MICHAEL F. ANTONELLI                                                                           Filed (f) or Converted (c):     08/11/17 (f)
               NOREEN A ANTONELLI                                                                              D 0HHWLQJ'DWH           09/19/17
Period Ending: 12/31/19                                                                                       Claims Bar Date:                12/26/17

                                        1                                     2                              3                          4                   5                        6
                                                                                                    Estimated Net Value                                                         Asset Fully
                                                                           Petition/           (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                                Asset Description                        Unscheduled              Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)               Values                    and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

 42     KITCHEN TABLE & CHAIRS, ISLAND SEATS                                       Unknown                               0.00          OA                             0.00          FA

 43     BATHROOM MIRROR                                                             300.00                             150.00          OA                             0.00          FA

 44     ASSORTED LAMPS                                                             Unknown                               0.00          OA                             0.00          FA

 45     OLD 27" TV                                                                      0.00                             0.00          OA                             0.00          FA

 46     POTS, PANS, ETC.                                                           Unknown                               0.00          OA                             0.00          FA

 47     GLASSWARE AND DISHES (EXCLUDING CHINA)                                     Unknown                               0.00          OA                             0.00          FA

 48     SIMON PEARCE GLASSWARE                                                      400.00                             300.00          OA                             0.00          FA

 49     CALIFORNIA PAINTING                                                         300.00                             150.00          OA                             0.00          FA

 50     FAMILY ROOM TV                                                              400.00                             200.00          OA                             0.00          FA

 51     WOODEN JEWELRY BOX                                                          600.00                             300.00          OA                             0.00          FA

 52     BASEMENT COUCH                                                              100.00                             100.00          OA                             0.00          FA

 53     BASEMENT RECLINER                                                           100.00                             100.00          OA                             0.00          FA

 54     UNPAINTED BUREAU                                                            500.00                             200.00                                     200.00            FA

 55     DRAFTING TABLE                                                             Unknown                               0.00          OA                             0.00          FA

 56     6 OTHER TVS                                                                Unknown                               0.00          OA                             0.00          FA

 57     2 RADIOS                                                                   Unknown                               0.00          OA                             0.00          FA

 58     2 COMPUTERS                                                                 400.00                             400.00          OA                             0.00          FA

 59     2 CELLPHONES                                                                600.00                             300.00          OA                             0.00          FA

 60     KINDLE                                                                     Unknown                               0.00          OA                             0.00          FA

 61     FITBIT                                                                         50.00                            25.00          OA                             0.00          FA

 62     IPAD                                                                        200.00                             100.00          OA                             0.00          FA
                                  Case 17-64177-pmb               Doc 77        Filed 01/31/20 Entered 01/31/20 13:32:06                           Desc
                                                                                     Page 4 of 17
                                                                                  FORM 1                                                                                               Page: 4
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                               ASSET CASES
Case Number:   17-64177 PMB                                                                                 Trustee:                        NEIL C GORDON, TRUSTEE
Case Name:     MICHAEL F. ANTONELLI                                                                         Filed (f) or Converted (c):     08/11/17 (f)
               NOREEN A ANTONELLI                                                                            D 0HHWLQJ'DWH           09/19/17
Period Ending: 12/31/19                                                                                     Claims Bar Date:                12/26/17

                                      1                                     2                              3                          4                   5                        6
                                                                                                  Estimated Net Value                                                         Asset Fully
                                                                         Petition/           (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                              Asset Description                        Unscheduled              Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
Ref #              (Scheduled And Unscheduled (u) Property)               Values                    and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

 63     APPLE TV                                                                     50.00                            25.00          OA                             0.00          FA

 64     DVD PLAYER                                                                   50.00                            25.00          OA                             0.00          FA

 65     OLD IPAD                                                                 Unknown                               0.00          OA                             0.00          FA

 66     SHREDDER                                                                 Unknown                               0.00          OA                             0.00          FA

 67     COMPUTERS AND SERVERS AT 3020 LANCASTER                                  Unknown                               0.00          OA                             0.00          FA
        SQUARE
 68     10 LIMOGES BOXES                                                          350.00                             175.00          OA                             0.00          FA

 69     PENGUIN HEREND FIGURINE                                                   615.00                             307.50          OA                             0.00          FA

 70     7 NEIL DREVISTON PAINTINGS                                               Unknown                               0.00          OA                             0.00          FA

 71     OTHER ASSORTED PAINTINGS/PICTURES                                        Unknown                               0.00          OA                             0.00          FA

 72     ROYAL DOULTON FIGURINES                                                  Unknown                               0.00          OA                             0.00          FA

 73     OTHER HEREND FIGURINES                                                    500.00                             250.00          OA                             0.00          FA

 74     SIMON PIERCE GLASS TREES                                                 Unknown                               0.00                                     200.00            FA

 75     ASSORTED MENS' CLOTHES, SHOES, ACCESSORIES                                600.00                               0.00          OA                             0.00          FA

 76     ASSORTED WOMEN'S CLOTHES, SHOES, ACCESSORIES                              600.00                               0.00                                         0.00          FA

 77     WEDDING RING                                                            12,000.00                        12,000.00           OA                             0.00          FA

 78     OTHER PEARLS                                                             8,250.00                         8,250.00           OA                             0.00          FA

 79     DIAMOND PENDANT                                                          9,000.00                         9,000.00           OA                             0.00          FA

 80     CARTIER WATCH                                                            4,450.00                         4,450.00           OA                             0.00          FA

 81     LOOSE SAPPHIRE                                                           8,000.00                         8,000.00           OA                             0.00          FA

 82     FRESHWATER PEARL NECKLACE                                                 750.00                               0.00          OA                             0.00          FA

 83     SILVER CHAIN NECKLACE                                                     500.00                               0.00          OA                             0.00          FA
                                      Case 17-64177-pmb               Doc 77        Filed 01/31/20 Entered 01/31/20 13:32:06                           Desc
                                                                                         Page 5 of 17
                                                                                      FORM 1                                                                                               Page: 5
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                   ASSET CASES
Case Number:   17-64177 PMB                                                                                     Trustee:                        NEIL C GORDON, TRUSTEE
Case Name:     MICHAEL F. ANTONELLI                                                                             Filed (f) or Converted (c):     08/11/17 (f)
               NOREEN A ANTONELLI                                                                                D 0HHWLQJ'DWH           09/19/17
Period Ending: 12/31/19                                                                                         Claims Bar Date:                12/26/17

                                          1                                     2                              3                          4                   5                        6
                                                                                                      Estimated Net Value                                                         Asset Fully
                                                                             Petition/           (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                                  Asset Description                        Unscheduled              Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
Ref #                  (Scheduled And Unscheduled (u) Property)               Values                    and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

 84     ASSORTED MEN'S KEEPSAKE JEWELRY                                               500.00                               0.00          OA                             0.00          FA

 85     CASH                                                                         9,700.00                         4,850.00                                          0.00          FA

 86     CHECKING ACCOUNT: BANK OF AMERICA                                             403.84                               0.00                                         0.00          FA
        Bank of America
 87     CHECKING ACCOUNT: STATE BANK & TRUST                                         1,726.00                              0.00                                         0.00          FA
        State Bank & Trust
 88     CHECKING ACCOUNT: STATE BANK & TRUST                                          113.39                               0.00                                         0.00          FA
        State Bank & Trust
 89     CHECKING ACCOUNT: FIFTH THIRD BANK                                               47.80                             0.00                                         0.00          FA
        Fifth Third Bank
 90     CHECKING ACCOUNT: FIFTH THIRD BANK                                            604.82                               0.00                                         0.00          FA
        Fifth Third Bank
 91     SAVINGS ACCOUNT: GEORGIA'S OWN CREDIT UNION                                      20.00                             0.00                                         0.00          FA
        Georgia's Own Credit Union
 92     AIM SYSTEMS, INC.                                                                 0.00                             0.00                                         0.00          FA

 93     AIM SYSTEMS, INC.                                                                 0.00                             0.00                                         0.00          FA

 94     ZATATEK, INC.                                                                 100.00                               0.00                                         0.00          FA

 95     INTEREST IN THE MICHAEL F. ANTONELLI INSURANCE                               Unknown                               0.00                                         0.00          FA
        TRUST DATED 6/8/98
 96     INTEREST IN THE MICHAEL & NOREEN ANTONELLI JOINT                             Unknown                               0.00                                         0.00          FA
        LIFE INSURANCE TRUSTS
 97     INTEREST IN THE MICHAEL & NOREEN ANTONELLI                                   Unknown                               0.00                                         0.00          FA
        FAMILY TRUSTS
 98     INTEREST IN THE ONE POLICY PER OWNER TRUST                                   Unknown                               0.00                                         0.00          FA

 99     INSURANCE LICENSES                                                                0.00                             0.00                                         0.00          FA

 100    SOCIAL SECURITY BENEFITS                                                     Unknown                               0.00                                         0.00          FA

 101    HSA BB&T                                                                          0.00                             0.00                                         0.00          FA

 101    (Voided) (u)                                                                      0.00                             0.00                                         0.00          FA
                                   Case 17-64177-pmb               Doc 77        Filed 01/31/20 Entered 01/31/20 13:32:06                          Desc
                                                                                      Page 6 of 17
                                                                                   FORM 1                                                                                                Page: 6
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                ASSET CASES
Case Number:   17-64177 PMB                                                                                 Trustee:                        NEIL C GORDON, TRUSTEE
Case Name:     MICHAEL F. ANTONELLI                                                                         Filed (f) or Converted (c):     08/11/17 (f)
               NOREEN A ANTONELLI                                                                            D 0HHWLQJ'DWH           09/19/17
Period Ending: 12/31/19                                                                                     Claims Bar Date:                12/26/17

                                       1                                     2                             3                          4                   5                         6
                                                                                                  Estimated Net Value                                                          Asset Fully
                                                                          Petition/          (Value Determined By Trustee,         Property           Sale/Funds            Administered (FA)/
                               Asset Description                        Unscheduled             Less Liens, Exemptions,          Abandoned            Received by            Gross Value of
Ref #               (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)          2$  D $EDQGRQ       the Estate           Remaining Assets

 102    HSA BB&T                                                                  1,417.50                        1,417.50                                           0.00          FA

 103    BRIGHTHOUSE LTC                                                               0.00                             0.00                                    4,671.54                      0.00

 104    PREFERENCE/FRAUDULENT TRANSFERS: AMERICAN                                 2,238.00                        2,238.00                                           0.00                2,238.00
        EXPRESS
 105    PREFERENCE/FRAUDULENT TRANSFERS: WELLS FARGO                             19,582.74                       19,582.74                                           0.00               19,582.74

 106    PREFERENCE/FRAUDULENT TRANSFERS: DISCOVER                                 1,943.00                        1,943.00                                           0.00                1,943.00

 107    PREFERENCE/FRAUDULENT TRANSFERS: BRIGHTHOUSE                              1,321.63                        1,321.63                                           0.00                1,321.63
        LIFE
 108    PREFERENCE/FRAUDULENT TRANSFERS: CHASE                                    1,679.00                        1,679.00                                           0.00                1,679.00

 109    PREFERENCE/FRAUDULENT TRANSFERS: BB&T                                     1,594.61                        1,594.61                                           0.00                1,594.61

 110    PREFERENCE/FRAUDULENT TRANSFERS: NAVIENT                                  1,374.00                        1,374.00                                           0.00                1,374.00

 111    2016 TAX REFUND (u)                                                           0.00                             0.00                                   20,821.01            FA

 112    DISCOVER CARD REWARD POINTS (u)                                               0.00                            49.64                                         49.64          FA

 113    HOMEOWNERS INSURANCE REFUND (u)                                           Unknown                         5,087.00                                     5,087.00            FA

 114    2017 STATE TAX REFUND (u)                                                     0.00                            31.00                                         31.00          FA

 115    GARNISHED FUNDS: RELIABLE FAST CASH, LLC (u)                              Unknown                        34,099.43                                    34,099.43            FA

 116    Health Insurance Rebates (u)                                                  0.00                            30.74                                         30.74                    0.00

 117    PREFERENCE: Reliable Fast Cash, LLC (u)                                       0.00                             0.00                                          0.00                    0.00
        Adversary Case No. 19-05280
        (see footnote)
 118    PREFERENCE: Fox Capital Group, Inc. (u)                                       0.00                             0.00                                          0.00          FA
        (see footnote)
 119    PREFERENCE: Yellowstone Capital, LLC                                          0.00                             0.00                                          0.00          FA
        Adversary Case No. 19-05282
        (see footnote)
                                     Case 17-64177-pmb                   Doc 77            Filed 01/31/20 Entered 01/31/20 13:32:06                            Desc
                                                                                                Page 7 of 17
                                                                                    FORM 1                                                                                                              Page: 7
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
Case Number:   17-64177 PMB                                                                                           Trustee:                          NEIL C GORDON, TRUSTEE
Case Name:     MICHAEL F. ANTONELLI                                                                                   Filed (f) or Converted (c):       08/11/17 (f)
               NOREEN A ANTONELLI                                                                                      D 0HHWLQJ'DWH             09/19/17
Period Ending: 12/31/19                                                                                               Claims Bar Date:                  12/26/17

                                        1                                              2                             3                           4                         5                        6
                                                                                                            Estimated Net Value                                                                Asset Fully
                                                                                   Petition/           (Value Determined By Trustee,         Property                 Sale/Funds            Administered (FA)/
                                Asset Description                                Unscheduled              Less Liens, Exemptions,          Abandoned                  Received by            Gross Value of
 Ref #               (Scheduled And Unscheduled (u) Property)                       Values                    and Other Costs)          2$  D $EDQGRQ             the Estate           Remaining Assets

 120     PREFERENCE: ABF Servicing, LLC and Unique Funding                                     0.00                              0.00                                               0.00                    0.00
         Solutions, LLC (u)
         Adversary Case No. 19-05283
 121     PREFERENCE: PNC Bank, N.A. et al (u)                                                  0.00                              0.00                                               0.00                    0.00
         (see footnote)
TOTALS (Excluding Unknown Values)                                                   $1,612,793.33                       $131,045.79                                     $1,167,790.36                $29,732.98
Regarding Property #117    Defendant's deadline to respond to complaint extending to 3/27/20 pursuant to Consent Order entered 12/30/19 (Doc. No. 15).
Regarding Property #118    Complaint dismissed 11/20/19 (Doc. No. 7).
Regarding Property #119    Complaint dismissed 10/15/19 (Doc. No. 5)
Regarding Property #121    Order Authorizing Mediation entered 1/13/20 (Doc. No. 53)

Major activities affecting case closing:
From the testimony and background that was obtained, it appears that the Debtors started Debtor Corporation AIM Systems, Inc. (Case No. 17-64175-BEM) in 1991 as an insurance policy processing
HQWLW\ZKLFKSURFHVVLQJZDVDOVRWLHGLQWRIXWXUHFRPPLVVLRQVWUHDPVIRUDWOHDVWVRPHRIWKHSROLFLHV,WDSSHDUHGWRKDYHEHHQDYHU\VXFFHVVIXOEXVLQHVVXQWLOLWORVWDPDMRUFOLHQWLQ2015,QVWHDGRI
FXWWLQJEDFNWKH'HEWRUVWULHGWRNHHSHYHU\RQHHPSOR\HGDQGILQGUHSODFHPHQWEXVLQHVV7KH\WKRXJKWWKH\KDGIRXQGVXFKUHSODFHPHQWEXVLQHVVEXWLWWXUQHGRXWWREHMXVWDIUDFWLRQRIZKDWKDG
EHHQH[SHFWHG7KH\ZHUHRYHUVWDIIHGDQGVWDUWHGKHPRUUKDJLQJ,Q'HFHPEHU2016, Debtor Husband started borrowing from aggressive lenders to keep the doors open, but all he did was buy a little
PRUHWLPHDQGLQFXUDVLJQLILFDQWDPRXQWRIGHEW

Wells Fargo received a catch-up payment from the Debtors on June 19, 2017 in the amount of $19,582.74:HOOV)DUJRDOVRDSSHDUHGWRKDYHUHFHLYHG9,6$SD\PHQWVWRWDOLQJ$777 in three payments
made within a 33GD\SHULRG7KHVHDSSHDUHGWREHSUHIHUHQWLDOWUDQVIHUV

Debtors scheduled their joint ownership interest in that certain real property known generally as 3020 Lancaster Square, Roswell, Fulton County, Georgia 30076 (the "Property"). Debtors claimed no
H[HPSWLRQLQWKH3URSHUW\'HEWRUVVFKHGXOHGWZR 2) claims against the Property in the amounts of (a) $1,447,725.00 in favor of Wells Fargo and (b) $199,000.00 in favor of PNC Bank, N.A. Trustee
obtained a full title examination report for the Property (the "Title Report"). The Title Report reflected (i) a Security Deed in favor of RBC Centura Bank, now known as PNC Bank, N.A. ("PNC") dated
June 30, 2006 and recorded on the real property records with the Clerk of the Superior Court of Fulton County (the "Real Estate Records") on August 22, 2006 to secure a credit line in the original
principal amount of $199,000.00 (the "PNC Deed"); and (ii) a Security Deed in favor of HSBC USA, NA, as Trustee for Wells Fargo Asset Securities Corporation Mortgage Pass Through Certificates,
Series 2006-AR15 (collectively, "Wells Fargo") dated June 30, 2006 and recorded on the Real Estate Records on September 22, 2006 in the original principal amount of $1,492,500.00 (the "Wells Fargo
Deed").

Trustee entered into a Purchase and Sale Agreement for the sale of the Property, "as is, where is," for a sale price of $1,100,000.00 (the "Purchase Price"), subject to Bankruptcy Court approval (the
"Contract"). Trustee filed pursuant to 1186&363(b) and (f) a Motion for (I) Authority to (A) Sell Real Property of the Bankruptcy Estate Free and Clear of Liens, Interests, and Encumbrances and
(B) Disburse Certain Proceeds at Closing and (II) Approval of Surcharge Under 11 U.S.C. Section 506(c) [Doc. No. 45@ WKH6DOH0RWLRQ ,QWKH6DOH0RWLRQ7UXVWHHDVVHUWHGWKDW:HOOV)DUJR V
interest in the Property was the subject of a bona fide dispute under 1186&363(f)(4 HQDEOLQJ7UXVWHHWRSURFHHGZLWKWKHVDOHRIWKH3URSHUW\IUHHDQGFOHDURIWKH:HOOV)DUJR'HHG7KH6DOH
Motion further requested approval of a surcharge under 1186&506(c) in the amount of $110,000.00 (the "Surcharge"). Wells Fargo filed a Response [Doc. No. 50], to Trustee's Sale Motion,
objecting to the sale of the Property. The hearing on the Sale Motion was held, at which time, the Court directed Trustee and Wells Fargo to submit briefs by close of business the following day.
Accordingly, Trustee filed his Supplement [Doc. No. 51] to the Sale Motion and Wells Fargo filed a Supplemental Response [Doc. No. 52] ("Supplemental Response"). Trustee filed his Reply [Doc. No.
54] to Wells Fargo's Supplemental Response. The Court entered an Order [Doc. No. 56], approving the Contract and authorizing the Trustee's sale of the Property free and clear of all liens, interests and
encumbrances and authorizing Trustee to disburse certain proceeds at closing (the "Sale Order"). Trustee closed on the sale of the Property, and Trustee's authorized disbursing agent made those
disbursements authorized by the Sale Order.

                                      Case 17-64177-pmb                   Doc 77         Filed 01/31/20 Entered 01/31/20 13:32:06                                 Desc
                                                                                              Page 8 of 17
                                                                                     FORM 1                                                                                                                Page: 8
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
Trustee filed a complaint against PNC Bank, N.A, successor by merger to RBC Centura Bank ("PNC Bank"), Sunshine Mortgage Corporation, n/k/a Sunshine Mortgage, LLC ("SMC") and Wells Fargo
[Adversary Proceeding No. 18-05193@WR D GHWHUPLQHDQGHVWDEOLVKWKHH[WHQWDQGSULRULW\RIDOOOLHQVFODLPVDQGHQFXPEUDQFHVLQRUDJDLQVWWKH3URSHUW\ E DYRLGWKH7UDQVIHUVXQGHU1186&
544(a)(3); (c) require Wells Fargo to turnover, deliver, and transfer its interest in the Property, or the value of the same, to Plaintiff under 1186&550; and (d) preserve the Transfers for the benefit of
the Bankruptcy Estate under 1186&551. PNC Bank filed its answer to the complaint. A Consent Order was entered by the Court granting the Motion to Extend Time for Wells Fargo to respond to
complaint. Wells Fargo filed its response. On January 13, 2020, the Court entered an Order Authorizing Mediation (A.P. No. 53). Mediation is scheduled for February 18, 2020.

Trustee also brought several Adversary Proceedings to avoid judgments obtained against the Debtors within ninety (90) days of the petition date that were all resolved favorably to the Trustee.

Initial Projected Date of Final Report (TFR): December 31, 2019                                            Current Projected Date of Final Report (TFR): December 31, 2021

               January 31, 2020                                                                                              /s/ NEIL C GORDON, TRUSTEE
                    Date                                                                                                     NEIL C GORDON, TRUSTEE
                              Case 17-64177-pmb             Doc 77 Filed 01/31/20 Entered 01/31/20 13:32:06                               Desc
                                                                        Page 9 of 17
                                                                       Form 2                                                                                                 Page: 1

                                                      Cash Receipts and Disbursements Record
Case Number:          17-64177 PMB                                                               Trustee:                NEIL C GORDON, TRUSTEE
Case Name:            MICHAEL F. ANTONELLI                                                       Bank Name:              Union Bank
                      NOREEN A ANTONELLI                                                         Account:                ******9563 - Checking
Taxpayer ID#:         *****2413                                                                  Blanket Bond:           $35,660,000.00 (per case limit)
Period:               10/01/18 - 12/31/19                                                        Separate Bond:          N/A

   1            2                        3                                      4                                                 5                    6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

10/26/17 Asset #111 Michael F Antonelli/Noreen           Turnover of 2016 Tax Refund                        1224-000              20,821.01                              20,821.01
                    Antonelli
10/26/17 Asset #112 Discover                             Liquidation of Discover Card Rewards               1229-000                   49.64                             20,870.65

11/14/17 Asset #103 Brighthouse Financial                Pre-Petition Commission                            1221-000                   80.00                             20,950.65

11/27/17              Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       15.00         20,935.65
                                                         (B), 503(b)(1), and 507(a)(2)

12/26/17              Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       30.08         20,905.57
                                                         (B), 503(b)(1), and 507(a)(2)

01/12/18 Asset #103 Brighthouse Financial                Pre-Petition Commission                            1221-000                  487.44                             21,393.01

01/12/18 Asset #103 Brighthouse Financial                Pre-Petition Commission                            1221-000                   70.62                             21,463.63

01/25/18              Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       31.11         21,432.52
                                                         (B), 503(b)(1), and 507(a)(2)

01/29/18 Asset #103 Brighthouse Financial                Pre-Petition Commission                            1221-000                  167.96                             21,600.48

02/26/18 Asset #103 Brighthouse Financial                Pre-Petition Commission                            1221-000                  270.00                             21,870.48

02/26/18 Asset #113 Noreen Antonelli                     Turnover of Homeowners Insurance Refund            1229-000               5,087.00                              26,957.48

02/26/18              Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       31.51         26,925.97
                                                         (B), 503(b)(1), and 507(a)(2)

03/06/18              Noreen Antonelli                   Net Sale Proceeds of Non-Exempt Property                                     500.00                             27,425.97
                                                         Pursuant to Court Order Entered 2/27/18 (Doc.
                                                         No. 42)
                               Case 17-64177-pmb             Doc 77 Filed 01/31/20 Entered 01/31/20 13:32:06                               Desc
                                                                        Page 10 of 17
                                                                        Form 2                                                                                                 Page: 2

                                                       Cash Receipts and Disbursements Record
Case Number:           17-64177 PMB                                                               Trustee:                NEIL C GORDON, TRUSTEE
Case Name:             MICHAEL F. ANTONELLI                                                       Bank Name:              Union Bank
                       NOREEN A ANTONELLI                                                         Account:                ******9563 - Checking
Taxpayer ID#:          *****2413                                                                  Blanket Bond:           $35,660,000.00 (per case limit)
Period:                10/01/18 - 12/31/19                                                        Separate Bond:          N/A

   1            2                      3                                         4                                                 5                    6                  7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements        Checking
  Date      Ref. #           Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

03/06/18   Asset #6                                       BUREAU (BAKER)                             400.00 1129-000                                                      27,425.97

03/06/18   Asset #17                                      WEDGEWOOD CHINA                            100.00 1129-000                                                      27,425.97

03/06/18               Michael Antonelli                  Net Sale Proceeds of Non-Exempt Property                                  2,500.00                              29,925.97
                                                          Pursuant to Court Order Entered 2/27/18 (Doc.
                                                          No. 42)

03/06/18   Asset #18                                      DR BUFFET                                  500.00 1129-000                                                      29,925.97

03/06/18   Asset #54                                      UNPAINTED BUREAU                           200.00 1129-000                                                      29,925.97

03/06/18   Asset #8                                       HIGH DRESSER (BAKER)                       600.00 1129-000                                                      29,925.97

03/06/18   Asset #21                                      ASSORTED CHRISTMAS                           5.00 1129-000                                                      29,925.97
                                                          DECORATIONS/ORNAMENT
                                                          S

03/06/18   Asset #29                                      ASSORTED BEDROOM                           195.00 1129-000                                                      29,925.97
                                                          FURNISHINGS (CHAIRS,
                                                          OTTOMAN, END TABLE, ET

03/06/18   Asset #74                                      SIMON PIERCE GLASS                         200.00 1129-000                                                      29,925.97
                                                          TREES

03/06/18   Asset #30                                      ASSORTED FAMILY ROOM                       800.00 1129-000                                                      29,925.97
                                                          FURNISHINGS (CHAIRS,
                                                          COUCHES, COFFEE TA

03/26/18               Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       29.51         29,896.46
                                                          (B), 503(b)(1), and 507(a)(2)
                              Case 17-64177-pmb             Doc 77 Filed 01/31/20 Entered 01/31/20 13:32:06                               Desc
                                                                       Page 11 of 17
                                                                       Form 2                                                                                                 Page: 3

                                                      Cash Receipts and Disbursements Record
Case Number:          17-64177 PMB                                                               Trustee:                NEIL C GORDON, TRUSTEE
Case Name:            MICHAEL F. ANTONELLI                                                       Bank Name:              Union Bank
                      NOREEN A ANTONELLI                                                         Account:                ******9563 - Checking
Taxpayer ID#:         *****2413                                                                  Blanket Bond:           $35,660,000.00 (per case limit)
Period:               10/01/18 - 12/31/19                                                        Separate Bond:          N/A

   1            2                     3                                          4                                                5                    6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

03/30/18 Asset #115 New York City Marshal Vadim          Garnished Funds Were Discovered to Have            1229-000              34,099.43                              63,995.89
                    Barbarovich                          Originated from Debtors' Checking Account
                                                         Instead of corporation AIM System (Case No.
                                                         17-64175-SMS). Check was made payable to
                                                         both estates and difficult to obtain.

04/25/18              Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       46.88         63,949.01
                                                         (B), 503(b)(1), and 507(a)(2)

05/09/18 Asset #114 Georgia Department of Revenue        2017 State Tax Refund                              1224-000                   31.00                             63,980.01

05/25/18              Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       92.03         63,887.98
                                                         (B), 503(b)(1), and 507(a)(2)

06/25/18              Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       95.05         63,792.93
                                                         (B), 503(b)(1), and 507(a)(2)

06/29/18 Asset #103 MetLife Insurance Company of         Pre-Petition Brighthouse Commission                1129-000                  244.17                             64,037.10
                    Connecticut
07/09/18 Asset #103 MetLife Insurance Company of         Pre-Petition Brighthouse Commission                1129-000                  129.60                             64,166.70
                    Connecticut
07/25/18              Union Bank                         Bank Service Fee under 1186&330(a)(1)       2600-000                                       91.86         64,074.84
                                                         (B), 503(b)(1), and 507(a)(2)

07/30/18 Asset #103 MetLife Insurance Company of         Pre-Petition Brighthouse Commission                1129-000                  132.14                             64,206.98
                    Connecticut
08/03/18   Asset #1   Campbell & Brannon                 Gross Real Property Sale Proceeds Pursuant         1110-000           1,100,000.00                           1,164,206.98
                                                         to Court Order Approving Motion to Sell
                                                         Entered 8/3/18 (Doc. No. 56)
                              Case 17-64177-pmb             Doc 77 Filed 01/31/20 Entered 01/31/20 13:32:06                               Desc
                                                                       Page 12 of 17
                                                                       Form 2                                                                                                Page: 4

                                                      Cash Receipts and Disbursements Record
Case Number:          17-64177 PMB                                                               Trustee:                NEIL C GORDON, TRUSTEE
Case Name:            MICHAEL F. ANTONELLI                                                       Bank Name:              Union Bank
                      NOREEN A ANTONELLI                                                         Account:                ******9563 - Checking
Taxpayer ID#:         *****2413                                                                  Blanket Bond:           $35,660,000.00 (per case limit)
Period:               10/01/18 - 12/31/19                                                        Separate Bond:          N/A

   1            2                     3                                         4                                                 5                    6                 7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements       Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $          Account Balance

08/03/18              Campbell & Brannon                 Gross Real Property Sale Proceeds Pursuant                            1,013,271.71                          2,177,478.69
                                                         to Court Order Approving Motion to Sell
                                                         Entered 8/3/18 (Doc. No. 56)

08/03/18   Asset #1                                      3020 LANCASTER SQ                  1,100,000.00 1110-000                                                    2,177,478.69
                                                         ROSWELL GA 30076-1370
                                                         FULTON

08/03/18              Atlanta Communities                                                        -33,000.00 3510-000                                                 2,177,478.69
08/03/18              Campbell & Brannon                                                          -5,534.00 2500-000                                                 2,177,478.69
08/03/18              Fulton County Clerk of Court       Recording Fees                            -976.11 2820-000                                                  2,177,478.69

08/03/18              City Taxes                                                                  -1,397.00 2820-000                                                 2,177,478.69
08/03/18              Coldwell Banker Residential                                                -33,000.00 3510-000                                                 2,177,478.69
                      Brokers
08/03/18              Chatham Park Community                                                      -3,456.52 2500-000                                                 2,177,478.69
                      Association
08/03/18              County Taxes                                                                -7,264.66 2820-000                                                 2,177,478.69
08/03/18              Robin Blass                        Utilites                                 -2,100.00 3520-000                                                 2,177,478.69

08/03/18     101      Campbell & Brannon                 Seller's Closing Costs Pursuant to Court Order                                               86,728.30      2,090,750.39
                                                         Approving Motion to Sell Entered 8/3/18 (Doc.
                                                         No. 56)

08/03/18              Chatham Park Community                                                      3,456.52 2500-000                                                  2,090,750.39
                      Association
08/03/18              Coldwell Banker Residential                                                33,000.00 3510-000                                                  2,090,750.39
                      Brokers
08/03/18              City Taxes                                                                  1,397.00 2820-000                                                  2,090,750.39
                              Case 17-64177-pmb             Doc 77 Filed 01/31/20 Entered 01/31/20 13:32:06                                 Desc
                                                                       Page 13 of 17
                                                                       Form 2                                                                                                 Page: 5

                                                      Cash Receipts and Disbursements Record
Case Number:          17-64177 PMB                                                                 Trustee:                NEIL C GORDON, TRUSTEE
Case Name:            MICHAEL F. ANTONELLI                                                         Bank Name:              Union Bank
                      NOREEN A ANTONELLI                                                           Account:                ******9563 - Checking
Taxpayer ID#:         *****2413                                                                    Blanket Bond:           $35,660,000.00 (per case limit)
Period:               10/01/18 - 12/31/19                                                          Separate Bond:          N/A

   1            2                     3                                           4                                                 5                    6                7

 Trans.    Check or                                                                                            Uniform           Receipts          Disbursements      Checking
  Date      Ref. #          Paid To / Received From                   Description of Transaction              Tran. Code            $                    $         Account Balance

08/03/18              Fulton County Clerk of Court       Seller's Credit                              976.12 2500-000                                                 2,090,750.39

08/03/18              Atlanta Communities                                                          33,000.00 3510-000                                                 2,090,750.39
08/03/18              Campbell & Brannon                 Seller's Closing Costs                     5,534.00 2500-000                                                 2,090,750.39
                                                         Pursuant to Court Order
                                                         Approving Motion to Sell
                                                         Entered 8/3/18 (Doc. No. 56)

08/03/18              Robin Blass                        Utilities                                  2,100.00 3520-000                                                 2,090,750.39

08/03/18              County Taxes                                                                  7,264.66 2820-000                                                 2,090,750.39
08/03/18              Campbell & Brannon                 Gross Real Property Sale Proceeds Pursuant                              -1,013,271.71                        1,077,478.68
                                                         to Court Order Approving Motion to Sell
                                                         Entered 8/3/18 (Doc. No. 56) Reversal
                                                         VOID: Deposit for Gross Sale Proceeds
                                                         Instead of Net.

08/03/18              Campbell & Brannon                                                            5,534.00 2500-000                                                 1,077,478.68
08/03/18              Chatham Park Community                                                        3,456.52 2500-000                                                 1,077,478.68
                      Association
08/03/18              Fulton County Clerk of Court       Recording Fees                               976.11 2820-000                                                 1,077,478.68

08/03/18              City Taxes                                                                    1,397.00 2820-000                                                 1,077,478.68
08/03/18              Coldwell Banker Residential                                                  33,000.00 3510-000                                                 1,077,478.68
                      Brokers
08/03/18              Atlanta Communities                                                          33,000.00 3510-000                                                 1,077,478.68
08/03/18              County Taxes                                                                  7,264.66 2820-000                                                 1,077,478.68
08/03/18              Robin Blass                        Utilites                                   2,100.00 3520-000                                                 1,077,478.68
                              Case 17-64177-pmb            Doc 77  Filed 01/31/20 Entered 01/31/20 13:32:06                               Desc
                                                                       Page 14 of 17
                                                                       Form 2                                                                                               Page: 6

                                                      Cash Receipts and Disbursements Record
Case Number:          17-64177 PMB                                                               Trustee:                NEIL C GORDON, TRUSTEE
Case Name:            MICHAEL F. ANTONELLI                                                       Bank Name:              Union Bank
                      NOREEN A ANTONELLI                                                         Account:                ******9563 - Checking
Taxpayer ID#:         *****2413                                                                  Blanket Bond:           $35,660,000.00 (per case limit)
Period:               10/01/18 - 12/31/19                                                        Separate Bond:          N/A

   1            2                     3                                         4                                                 5                    6                7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements      Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $         Account Balance

08/03/18   Asset #1                                      3020 LANCASTER SQ                  -1,100,000.00 1110-000                                                  1,077,478.68
                                                         ROSWELL GA 30076-1370
                                                         FULTON

08/06/18              Campbell & Brannon                 Gross Real Property Sale Proceeds Pursuant                            1,099,640.52                         2,177,119.20
                                                         to Court Order Approving Motion to Sell
                                                         Entered 8/3/18 (Doc. No. 56)

08/06/18   Asset #1   Campbell & Brannon                 3020 LANCASTER SQ                  1,100,000.00 1110-000                                                   2,177,119.20
                                                         ROSWELL GA 30076-1370
                                                         FULTON

08/06/18              Robin Blass                                                                  -359.48 3520-000                                                 2,177,119.20
08/06/18   Asset #1   Campbell & Brannon                 Gross Real Property Sale Proceeds Pursuant         1110-000           -1,100,000.00                        1,077,119.20
                                                         to Court Order Approving Motion to Sell
                                                         Entered 8/3/18 (Doc. No. 56) Reversal
                                                         VOID: Additional Closing Costs Incurred

08/28/18 Asset #103 MetLife Insurance Company of         Pre-Petition Brighthouse Commission                1129-000                  217.97                        1,077,337.17
                    Connecticut
08/31/18 Asset #103 MetLife Insurance Company of         Pre-Petition Brighthouse Commission                1129-000                  379.08                        1,077,716.25
                    Connecticut
09/17/18 Asset #103 MetLife Insurance Company of         Pre-Petition Brighthouse Commission                1129-000                   98.65                        1,077,814.90
                    Connecticut
                              Case 17-64177-pmb            Doc 77  Filed 01/31/20 Entered 01/31/20 13:32:06                                Desc
                                                                       Page 15 of 17
                                                                       Form 2                                                                                                Page: 7

                                                      Cash Receipts and Disbursements Record
Case Number:          17-64177 PMB                                                               Trustee:                NEIL C GORDON, TRUSTEE
Case Name:            MICHAEL F. ANTONELLI                                                       Bank Name:              Union Bank
                      NOREEN A ANTONELLI                                                         Account:                ******9563 - Checking
Taxpayer ID#:         *****2413                                                                  Blanket Bond:           $35,660,000.00 (per case limit)
Period:               10/01/18 - 12/31/19                                                        Separate Bond:          N/A

   1            2                     3                                         4                                                  5                   6                 7

 Trans.    Check or                                                                                          Uniform            Receipts         Disbursements       Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code             $                   $          Account Balance

12/17/18              Union Bank                         Account Closeout Transfer Adjustment               9999-000                               1,077,814.90                0.00


                                                                               ACCOUNT TOTALS                                   1,165,006.23       1,165,006.23               $0.00
                                                                                  Less: Bank Transfers                                  0.00       1,077,814.90

                                                                               Subtotal                                         1,165,006.23          87,191.33
                                                                                  Less: Payment to Debtors                                                 0.00

                                                                               NET Receipts / Disbursements                    $1,165,006.23         $87,191.33
                              Case 17-64177-pmb             Doc 77 Filed 01/31/20 Entered 01/31/20 13:32:06                               Desc
                                                                       Page 16 of 17
                                                                       Form 2                                                                                               Page: 8

                                                      Cash Receipts and Disbursements Record
Case Number:          17-64177 PMB                                                               Trustee:                NEIL C GORDON, TRUSTEE
Case Name:            MICHAEL F. ANTONELLI                                                       Bank Name:              East West Bank
                      NOREEN A ANTONELLI                                                         Account:                ******0568 - Checking
Taxpayer ID#:         *****2413                                                                  Blanket Bond:           $35,660,000.00 (per case limit)
Period:               10/01/18 - 12/31/19                                                        Separate Bond:          N/A

   1            2                      3                                        4                                                 5                    6                7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements      Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $         Account Balance

12/17/18 Asset #103 MetLife Insurance Company of         Renewal Commissions                                1129-000                   74.43                                 74.43
                    Connecticut
12/17/18              East West Bank                     Account Opening Deposit Adjustment                 9999-000           1,077,814.90                         1,077,889.33

12/20/18 Asset #103 MetLife Insurance Company of         Renewal Commisions                                 1129-000                   76.19                        1,077,965.52
                    Connecticut
01/08/19 Asset #103 MetLife Insurance Company of         Pre-Petition Earned Commission                     1129-000                  513.28                        1,078,478.80
                    Connecticut
03/05/19 Asset #103 MetLife Insurance Company of         Renewal Commisions                                 1129-000                  270.00                        1,078,748.80
                    Connecticut
03/11/19 Asset #103 MetLife Insurance Company of         Renewal Commissions                                1129-000                   98.65                        1,078,847.45
                    Connecticut
04/05/19 Asset #103 MetLife Insurance Company of         Renewal Commissions                                1129-000                   76.19                        1,078,923.64
                    Connecticut
06/10/19 Asset #103 Brighthouse Life Insurance           Renewal Commission                                 1129-000                   74.43                        1,078,998.07
                    Company
07/09/19 Asset #103 Brighthouse Life Insurance           Renewal Commission                                 1129-000                  203.23                        1,079,201.30
                    Company
07/09/19 Asset #116 UnitedHealthcar Insurance            Noreen Antonelli's Rebate                          1229-000                   15.37                        1,079,216.67
                    Company
07/09/19 Asset #116 UnitedHealthcar Insurance            Michael Antonelli's Rebate                         1229-000                   15.37                        1,079,232.04
                    Company
07/15/19 Asset #103 Brighthouse Life Insurance           Renewal Commission                                 1129-000                  129.60                        1,079,361.64
                    Company
08/29/19 Asset #103 Brighthouse Life Insurance           Renewal Commission                                 1129-000                  214.16                        1,079,575.80
                    Company
09/13/19              Protective Life Insurance          Pre-Petition Earned Commissions                    1121-000               9,644.34                         1,089,220.14
                      Company
09/18/19 Asset #103 Brighthouse Life Insurance           Renewal Commission                                 1129-000                   74.43                        1,089,294.57
                    Company
                              Case 17-64177-pmb             Doc 77 Filed 01/31/20 Entered 01/31/20 13:32:06                               Desc
                                                                       Page 17 of 17
                                                                       Form 2                                                                                                Page: 9

                                                      Cash Receipts and Disbursements Record
Case Number:          17-64177 PMB                                                              Trustee:                NEIL C GORDON, TRUSTEE
Case Name:            MICHAEL F. ANTONELLI                                                      Bank Name:              East West Bank
                      NOREEN A ANTONELLI                                                        Account:                ******0568 - Checking
Taxpayer ID#:         *****2413                                                                 Blanket Bond:           $35,660,000.00 (per case limit)
Period:               10/01/18 - 12/31/19                                                       Separate Bond:          N/A

   1            2                      3                                       4                                                  5                   6                  7

 Trans.    Check or                                                                                         Uniform            Receipts         Disbursements        Checking
  Date      Ref. #          Paid To / Received From                Description of Transaction              Tran. Code             $                   $           Account Balance

09/20/19 Asset #103 Brighthouse Life Insurance           Renewal Commission                                1129-000                   410.67                         1,089,705.24
                    Company
10/11/19 Asset #103 Brighthouse Life Insurance           Renewal Commission                                1129-000                   104.22                         1,089,809.46
                    Company
12/18/19 Asset #103 Brighthouse Life Insurance           Renewal Commission                                1129-000                    74.43                         1,089,883.89
                    Company

                                                                              ACCOUNT TOTALS                                   1,089,883.89                0.00     $1,089,883.89
                                                                                 Less: Bank Transfers                          1,077,814.90                0.00

                                                                              Subtotal                                            12,068.99                0.00
                                                                                 Less: Payment to Debtors                                                  0.00

                                                                              NET Receipts / Disbursements                      $12,068.99                $0.00


                       Net Receipts:           $1,177,075.22                                                                        Net             Net                 Account
                                                                                   TOTAL - ALL ACCOUNTS                           Receipts     Disbursements            Balances
             Plus Gross Adjustments:                   359.48
                                                                                   Checking # ******0568                          12,068.99                0.00      1,089,883.89
                         Net Estate:           $1,177,434.70
                                                                                   Checking # ******9563                       1,165,006.23          87,191.33                 0.00
                                                                                                                              $1,177,075.22         $87,191.33      $1,089,883.89
